Tarbell, J.,
concurring:
The jurisdiction of courts of justices of the peace is a question of the very first importance, in every point of view. In submitting my individual views, I shall not pursue the discussion in its length and breadth, referring rather to the arguments of counsel and the opinions of my associates.
The constitutional provision involved is one which should be *277liberally construed. It is in tbe interest of tbe people. These inferior tribunals may well be styled the “ people’s courts.” If a liberal construction were asked in support of some power in conflict with popular rights, a strict construction might be invoked with more propriety. In this instance, a liberal construction is for the benefit of the mass of the citizens of the state of all classes.
But a liberal construction conforms to the practice in this state from its organization. Upon contemporaneous construction and long continued acquiescence, reference is made to Cooley on Const. Lim., 70.
The constitution of Alabama is substantially like our own, and its provisions have been construed by the courts of that state. See Pearce v. Pope, 42 Ala., 319, where the rule is declared which should obtain here: “The object of the constitutional provisions before referred to was not to confer power upon the legislature, nor to vest jurisdiction in justices of the peace, nor to provide for its exercise. It was to place a restriction upon the legislature in conferring the jurisdiction — to provide a maximum as to its extent. This being effected, it was left to legislative discretion to fix its extent, in the different classes of civil cases.”
In the consideration of this case, I looked into the constitution and statutes of every state in the union. The result is that in our state only is this jurisdiction limited to matters of contract. In all, this jurisdiction and the special duties devolved on justices of the peace, have steadily been enlarged, so that in some of the states these courts have cognizance of actions on contract up to $300, and to a less sum in actions of tort alike to real and personal property, and even to the person, including replevin, while in others, actions of tort are limited and carefully restricted by specific legislation. Justices of the peace may even grant an injunction in their own courts in a few, perhaps one or two, of the states, while in town and county affairs, and in county courts, in several states, they are charged with the most important duties. And this jurisdiction and these duties have been constantly extending *278as tbe people and the country have advanced in intelligence and wealth.
The former constitution of this state as to justices of the peace is precisely the same with the provision of the present on this subject. The revised code of 1857 (p. 405, art. 7) confers jurisdiction on justices of the peace “in all civil actions for the recovery. of damages for the breach of any contract, or for the recovery of personal property, or of damages for trespasses by stock, or any injury to personal property, when the value of the property (sought to be recovered), or the amount of damages claimed shall not exceed,” etc. This was the practical construction of the limitation of the then constitution. The adoption of our present constitution must be regarded as a sanction of the view taken of the former. To this effect, on several adjudications of this court, see particularly Askew v. Askew, 49 Miss., 301. See also, Cooley Const. Lim., 66. It is true that under the code of 1857, an action of replevin was provided for only in the circuit court, but detinue, trover, trespass, etc., were authorized to be heard by justices of the peace, as replevin might have been under the construction given to the constitution. The code of 1871 follows that of 1857, and extends it only in detail, not in principle. It observes the constitutional limitation exactly, by confining the jurisdiction to “causes” in which the principal subject of controversy shall not exceed $150.
By reference to the constitution of 1817, it will be seen that the terms “ matter,” “sum,” and “amount,” were used as equivalent expressions. Art. 5, §§ 4, 8. The constitution of 1832 adds “ principal,” to avoid the oft occurring inconvenience of the mere incident ousting the jurisdiction. The constitution of 1869 employs the comprehensive word “amount” as equivalent to matter or thing, and this comports with reason in providing for inferior magistrates who shall have power to decide the frequently occurring controversies arising about matters not exceeding $150, as the chief, or main, or “ principal ” thing in dispute. There is no reason for allowing a justice of the peace to decide between *279parties in a controversy about, or arising out of, a contract, and refusing to allow him to decide about the title, or a trespass to a bog, a cow, or a horse, or other personal property. If more legal knowledge is required in one than in the other, it is in the former. The larger part, perhaps, of the population of the state, including both colors, have, in point of value, but unimportant matters of controversy. To compel this large class to go into the circuit courts to redress a trespass to crops, or to stock, or other property, not involving damages beyond a few dollars, would be practically to them a denial of justice, by reason of the costs.'
The language of the constitution is not that this jurisdiction shall be limited to causes arising out of contract, but to “ causes,” a comprehensive term embracing every sort of suit or action in which a right may be asserted. To limit it to causes upon contracts would be to interpolate the constitution by qualifying the comprehensive term it employs. “ Principal ” is used in its commercial sense, in distinction from interest, or profits, or damages, which are incident. “ Amount ” does not confine it to contracts. This word contains the idea of rising up, of size and extent; and as we employ dollars as the measure of value, the yard-stick, or weight by which we try the value of all things as greater or less, it is employed in the constitution to indicate that justices of the peace shall not judge of greater matters than those “ causes ” in which the “principal” (apart from incidents) does not exceed $150. These observations apply alike to the several sections of the constitution involved. The only difference in language between the two sections (art. 6, §§ 14, 28) is, the omission in the former of the words “ of the ” before “ amount,” whence it seems that “ principal ” is used as an adjective in the former section and as a noun in the latter ; but the sense is the same in both. The reason for using.the word “ principal ” was to avoid the ousting of the jurisdiction by reason of the incident, whether interest, damages, or costs. Eeplevin for a cow worth $40, and damages for detention; this is a “cause.” The principal (main, chief) of the amount (size, value) in controversy is $40. Damages, if *280any, are an incident to the principal thing (amount) in controversy. This “ cause,” not involving as its principal thing more than $150, is within the limit of the constitution. Jurisdiction of the action of ejectment is within the legislative discretion.
Such are my views briefly stated of this interesting question. Upon the other question, and upon which this case must be reversed, I concur with Chief Justice Peyton.